DETAILED ACTION
This communication is in response to the request for continued examination filed 22 February 2022.
Claims 4, 23, and 29 have been amended.
Claims 4-35 are currently pending. Claims 4-35 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 February 2022 has been entered.

Response to Amendments/Remarks
Applicant has presented no new arguments or amendments. If Applicant takes issue with any particular portion of an office action, Examiner encourages Applicant to put these issues in a response, thus helping to move prosecution forward. 
The rejections below have been updated to incorporate the amended limitations. Additional art was found that teaches the limitations as shown below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 4-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1
The claims recite a series of steps and, therefore, is a process.
Step 2A-Prong One
The “check the monetary value associated with a network gift card” step, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “gift card management system comprising at least one computer configured to run” language, the claim encompasses a user manually checking a value. The mere nominal recitation of a generic system comprising a computer does not take the claim limitation out of the mental processes grouping. Thus, the claims recite a mental process (i.e., an abstract idea).
The “perform a lookup in a loyalty system database to determine a number of loyalty points existing in the customer’s account” step, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “POS device associated with a merchant system and having a processor” and “database” language, the claim encompasses a user manually looking up a number of loyalty points in an account. The mere nominal recitation of a generic device having a processor and a database does not take the claim limitation out of the mental processes grouping. Thus, the claims recite a mental process (i.e., an abstract idea).
The “use a loyalty point conversion table to convert the customer’s loyalty points to a monetary value” step, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “POS device associated with a merchant system and having a processor” language, the claim encompasses a user manually using a table to convert points to monetary value. The mere nominal recitation of a generic device having a processor does not take the claim limitation out of the mental processes grouping. Thus, the claims recite a mental process (i.e., an abstract idea).
The claimed concept of a method that allows for users to register for, earn, and redeem loyalty points and to purchase a gift card (along with the gift card authorization process) is a method of commercial interactions. This concept falls within the Certain Methods of Organizing Human Activity grouping. Recitation of generic computer components does not take the claim limitations out of this grouping. Thus, the claims recite a method of organizing human activity (i.e., an abstract idea).
Step 2A-Prong Two
This judicial exception is not integrated into a practical application. The claims recite the additional element of a system comprising a data store, a member database, a transaction database, a system comprising a computer, a POS device having a processor, a loyalty system database, and a gift card server and includes no more than mere instructions to apply the exception using these generic computer components. The system comprising a data store, a member database, a transaction database, a system comprising a computer, a POS device having a processor, a loyalty system database, and a gift card server do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed previously with respect to Step 2A-Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(f). The claims do not provide an inventive concept (significantly more than the abstract idea). The claims are ineligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 4-9, 23-26, 29, and 30 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. 2008/0201224 (“Owens”) in view of U.S. 2009/0145958 (“Stoutenburg”), U.S. 8,046,256 (“Chien”), and U.S. 7,668,751 (“Baumgartner”).

Regarding Claim 4, Owens teaches a Point-Of-Sale (POS) reward system, comprising: a data store (See “The pooled rewards system 100, as depicted, includes components to create and update pooled rewards pursuant to some embodiments (including, for example, the creation of a new pooled rewards record for participating cardholders, and the updating and information management of merchant rewards programs with the pooled rewards system). These components include cardholder data sources 120, merchant rewards program data sources 118a-n, pooled rewards system 116 and pooled rewards database 114” in ¶ 0027 and Fig. 1 showing connection to the POS device.);
a member database storing data identifying registered members of a gift card network (See “The term "payment card" will be used to refer to a payment device such as a credit card, a debit card, a stored value card, or other device that may be used by a cardholder to access funds or credit” in ¶ 0022 and “Pursuant to the embodiment of FIG. 1, pooled rewards database 114 stores data associated with participating cardholders (e.g., received from cardholder data source 120)” in ¶ 0030.);
a gift card and transaction database storing data identifying gift cards and transactions (See “Process 300 begins at 302 where pooled rewards system 116 receives transaction data associated with a participating cardholder. For example, the transaction data may be payment transaction data originating from a merchant POS 104 when a cardholder presents a payment card to complete a purchase transaction at a merchant that has a rewards program participating in the pooled rewards system of the present invention. As in a traditional payment card transaction, the merchant POS causes a payment card authorization request to be generated that includes details of the transaction (including the cardholder's payment card account number, the amount of the purchase, and details about the merchant)” in ¶ 0041.);
a gift card management system comprising at least one computer configured to run: a member management module configured to register members of the gift card network and store registration data in the member database (See “As shown in FIG. 2, processing begins at 202 where cardholder data is added to the pooled rewards system, and a unique identifier is assigned to uniquely identify the cardholder. Processing at 202 may be accomplished in a number of different ways. For example, an issuer of payment cards may designate a number of payment card accounts as participating in a pooled rewards system (e.g., by specifying an account range or specific account numbers associated with the participating accounts). As another example, individual cardholders may register for participation by signing up at a Website, through the mail, over the telephone, or the like” in ¶ 0035.);
a gift card management module configured to check monetary value associated with a network gift card in the gift card and transaction database, report back the monetary value to a point-of-sale station processing a transaction, and decrease the monetary value in the gift card and transaction database in an amount that has been redeemed by a customer (See “Processing continues at 308 where the pooled rewards system 116 operates to communicate the updated pooled rewards point total and the merchant rewards point total to the cardholder. In some embodiments, this communication may take place during the purchase transaction by inserting the rewards point details into the authorization response message before it is returned to the merchant POS systems 104. In this manner, the cardholder may receive a receipt or other messaging identifying the cardholder's current pooled reward point balance and merchant reward program point balance. In some embodiments, the communication at 308 is performed after a transaction has taken place” in ¶ 0044 and “Processing at 406 includes reducing the customer's current pooled reward point balance in the amount of the points redemption. Processing continues at 408 where one or more merchant reward program point conversions take place to convert the number of pooled reward points redeemed to merchant reward points. Processing includes reducing one or more of the merchant reward program point balances by an appropriate amount. For example, in some embodiments, when pooled reward points are redeemed, each of the merchant reward point balances associated with the customer's pooled reward account are reduced evenly” in ¶ 0047.);
a POS device associated with a merchant system and having a processor coupled to the data store and configured to process a sale transaction in the POS device at a point-of-sale, to receive payment and process a reward associated with the sale transaction in the POS device at the point-of-sale (see ¶ 0041 where a processor is inherent in the merchant system (POS device) in order to perform as described; “system receives transaction data associated with a participating cardholder [from the merchant]” and “transaction data may be payment transaction data originating from a merchant POS when a cardholder presents a payment card to complete a purchase transaction” in ¶ 0041, “merchant reward data associated with the transaction is received [from the merchant]" in ¶ 0042, "if the cardholder completes a purchase transaction at the coffee chain, the coffee chain will provide data identifying the number of coffee chain reward points earned in the transaction" in ¶ 0043), to  perform a lookup in a loyalty system database to determine a number of loyalty points existing in the customer’s account (See “Processing continues at 404 where pooled rewards system 116 verifies that the pooled reward point balance is sufficient to complete the requested redemption. For example, this includes locating the customers unique identifier and retrieving one or more database records from pooled rewards database 114 and comparing the current pooled rewards point balance with the requested redemption amount” in ¶ 0046.), to use a loyalty point conversion table to convert the customer’s loyalty points to a monetary value (See “Processing continues at 206 where merchant reward program point conversion rules are created. For example, each merchant reward program may specify a conversion rule used to convert the value of each merchant reward program point to either a dollar equivalent (e.g., 1 point is equal to $0.10) or a pooled reward point equivalent (e.g., 1 merchant point is equal to 1 pooled reward point). This information is used to translate between point types so that when a cardholder earns merchant reward program points a conversion may occur to calculate the equivalent number of pooled reward points earned. Further, the conversion may be performed each time a cardholder requests to redeem reward points so that the cardholder's pooled reward point balance can be decremented appropriately” in ¶ 0038.), and to monetize the reward (see “merchant may specify that each of its reward points is valued at $0.10" in ¶ 0030, “some or all of the POS terminals 704 used by the merchant are configured with software that . . .  allows a cardholder to redeem or otherwise use points or discounts in transactions” in ¶ 0058, “a cardholder may request to redeem pooled reward points in a number of different ways, including, for example: during a transaction at a participating merchant POS device . . . . In some embodiments, a redemption request includes information identifying the cardholder, the number of points to redeem, and details of the desired redemption (e.g., such as a product from a rewards catalog, etc.” in ¶ 0045, and “cardholder is then prompted, at the POS terminal 704, for the rewards dollar amount to be used or applied to the current transaction” in ¶ 0062).
Owens does not expressly teach, but Stoutenburg does teach:
a system wherein the POS device transforms data to monetize the reward in the POS device at the point-of-sale (see “execution may include making a decision to provide a reward to the customer immediately at the point of sale, and in some instances by printing a receipt of the reward via a printer (not shown) integrated with POS device 130” in ¶ 0204 and figure 8 where it is inherent that the printer receives data and transforms it into text on a receipt);
a formatter module running on a computer associated with the POS device and configured to receive gift card purchase data from the POS device and use the data to build and send a gift card purchase message to the gift card network to activate the card and set an initial balance for the card (See ¶¶ 0121-0123 and ¶ 0126.);
a gift card management server associated with the gift card network, configured to receive the gift card purchase message and send an authorize/decline response message (See “In addition to authorizing issuance of a physical stored value card, processing system 512 "issues" a virtual stored value card and initiates an account record associated with the stored value cards on database 514” in ¶ 0128.).
Owens does not expressly teach, but Chien does teach a system where the reward is monetized as at least one of a cash-card issued and a balance increase to a pre-existing cash-card (see “another embodiment of the present invention uses a stored value card or a smart card where the loyalty points are converted to a currency value and may either be posted to a stored value card account or downloaded to a smart card. . . . To reload or add currency value to the stored value account, a participant associates a stored value account with his loyalty account, and instructs the account manager to convert loyalty points to a currency value to be applied to the stored value card account” in column 20, lines 45-49 and 54-58). 
It would have been obvious to one of ordinary skilled in the art at the time of invention to combine the teachings of Owens, Stoutenburg, and Chien to provide the customer with the convenience of receiving their earned loyalty rewards as a stored value or cash-card at the point of sale at which the rewards were earned; the claimed invention is merely a combination of old elements, and in the combination each element merely performs the same function as it does separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Neither Owens, Chien, nor Stoutenburg expressly teach, but Baumgartner teaches the gift card network being separate and independent from a network used to clear credit card financial transactions (See “the payment authority is controlled by an entity different from the host system” in claim 7 and Fig. 1 showing the separate payment authority 104, stored-value-card authority 108, and host system 100.); send a gift card purchase message to a gift card management server over an authorization route, the gift card purchase message being a message to activate the card (See “At block 436, the host system 100 transmits the stored-value-card information to the stored-value-card authority 108. The stored-value-card authority 108 identifies this information as a request for activation of the card, which is performed by updating records stored by the stored-value-card authority 108 to identify the card as active and establish an initial value balance for the card” in column 8 and Fig. 4.); a gateway kernel on a gateway server of a gift card network, the gateway kernel configured to receive the gift card purchase message and establish the authorization route, the gateway kernel comprising a gift card message formatter, the gateway server being connected to a credit card formatter; send an authorize/decline response message to the gateway kernel on the gateway server; the gateway kernel configured to match the transaction message and route the transaction response message back to the POS device (See “The activation of the card is confirmed by the stored-value-card authority by transmitting a card-activation confirmation, which is received by the host system 100 at block 440” in column 8, “At block 444, the host system transmits the payment authorization and card-activation confirmation to the point-of-sale terminal 112. In one embodiment, the payment authorization and card-activation confirmation are provided in a common approval message. The point-of-sale terminal 112 may then acknowledge the receipt of such an approval message to the clerk by providing a notice on a display screen of the point-of-sale terminal 112” in column 8, and Fig. 4.).
It would have been obvious to one of ordinary skilled in the art at the time of invention to combine the teachings of Owens, Stoutenburg, Chien, and Baumgartner to utilize the activation/initiation process set out in Baumgartner; the claimed invention is merely a combination of old elements, and in the combination each element merely performs the same function as it does separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding Claims 5 and 30, Owens does not expressly teach, but Stoutenburg does teach the cash-card is issued to bearer and readily transferable (see “POS device 130 activates and produces stored value card 224 (or selects an appropriate stock card) via card issuer 226. In some instances, the recipient of stored value card 224 must contact IVR 519, a customer service representative or access a web site associated with system 510, or the like to provide information before stored value card 224 is activated. This provides the ability for the recipient to send stored value card 224 to another person” in ¶ 0126; it can be inferred that if in only some instances the added security is present with the card, that the typical or standard format of the card (without adding the security) is issued to bearer and thus can be transferred to any bearer).
It would have been obvious to one of ordinary skilled in the art at the time of invention to include the features of the stored value card taught in Stoutenburg into the store value card taught in Owens; the claimed invention is merely a combination of old elements, and in the combination each element merely performs the same function as it does separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding Claim 6, Owens does not expressly teach, but Chien does teach a system wherein the sale transaction comprises at least one of a purchase and sale (see “the system contemplates the use, sale, exchange, transfer, or any other distribution of any goods, services or information over any network having similar functionality described herein” in column 9, lines 40-43).
It would have been obvious to one of ordinary skilled in the art at the time of invention to combine the teachings of Owens and Chien to utilize the rewards system during a variety of transaction types; the claimed invention is merely a combination of old elements, and in the combination each element merely performs the same function as it does separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding Claim 7, Owens teaches a system wherein the merchant system is part of a specified network and the cash-card is usable through other merchant systems within the specified network (see “In the embodiment shown in FIG. 7, a payment cardholder is a participant in the pooled rewards program, and the merchant at which a transaction is conducted is also a participant in the pooled rewards program. That is, the merchant is identified as a participant in the pooled rewards database 714 of the pooled rewards system 716. Further, some or all of the POS terminals 704 used by the merchant are configured with software that parses a new message format (described below) that allows a cardholder to redeem or otherwise use points or discounts in transactions” in ¶ 0058 and figure 7).
Regarding Claim 8, Owens teaches a system wherein the merchant system is part of a specified network and the cash-card is usable through other POS devices within the specified network (see “In the embodiment shown in FIG. 7, a payment cardholder is a participant in the pooled rewards program, and the merchant at which a transaction is conducted is also a participant in the pooled rewards program. That is, the merchant is identified as a participant in the pooled rewards database 714 of the pooled rewards system 716. Further, some or all of the POS terminals 704 used by the merchant are configured with software that parses a new message format (described below) that allows a cardholder to redeem or otherwise use points or discounts in transactions” in ¶ 0058 and figure 7). 
Regarding Claim 9, Owens teaches a system wherein the specified network is an open network and the cash-card is usable with any merchant system within the specified network (see “In the embodiment shown in FIG. 7, a payment cardholder is a participant in the pooled rewards program, and the merchant at which a transaction is conducted is also a participant in the pooled rewards program. That is, the merchant is identified as a participant in the pooled rewards database 714 of the pooled rewards system 716. Further, some or all of the POS terminals 704 used by the merchant are configured with software that parses a new message format (described below) that allows a cardholder to redeem or otherwise use points or discounts in transactions” in ¶ 0058 and figure 7).
Regarding Claims 23, 24, and 29, these Claims are substantially similar to the combination of Claims 4 and 8, and are rejected in the same manner as set forth above.
Regarding Claim 25, Owens teaches the another pre-existing cash-card is the first cash-card (see “when the cardholder uses her BigBank payment cad to purchase items at the coffee chain, the reward points she earns from the coffee chain are communicated . . . to a pooled rewards system” and “pooled rewards system performs a reward point conversion to convert the coffee chain reward points into pooled reward points (or dollar equivalent)" in ¶ 0026 and “ability to pool rewards from a variety of different merchants, while using a single payment card throughout the day” in ¶ 0067; the same card is used to increase the balance on the card and in the account at each merchant).
Regarding Claim 26, Owens teaches the first cash-card is used during the second sale transaction, and the second reward is monetized as a balance increase to the first cash-card (see “when the cardholder uses her BigBank payment cad to purchase items at the coffee chain, the reward points she earns from the coffee chain are communicated . . . to a pooled rewards system” and “pooled rewards system performs a reward point conversion to convert the coffee chain reward points into pooled reward points (or dollar equivalent)" in ¶ 0026 and “ability to pool rewards from a variety of different merchants, while using a single payment card throughout the day” in ¶ 0067; the same card is used to increase the balance on the card and in the account at each merchant).

Claims 10-22, 27, 28, and 31-35 are rejected under 35 U.S.C. 103(a) as being unpatentable over Owens in view of Stoutenburg and Chien, and further in view of U.S. 2010/0010889 (“Antonucci”).  

Regarding Claims 10 and 31, Owens does not expressly teach, but Antonucci does teach the specified network is a closed network and the cash-card is usable only with a predetermined group of merchant systems within the specified network (see “merchant may offer any type of promotion or conversion rule using any type of criteria” and “customers (upon point issuance or during conversion) may be restricted to customers in a certain region, who have previously purchased from a certain merchant(s), purchased a certain product(s), visited a certain merchant(s) a predetermined number of times . . . and/or the like" in ¶ 0064).
It would have been obvious to one of ordinary skilled in the art at the time of invention to include the flexibility to merchants to define which pooled points/rewards could be redeemed at their retail locations as taught in Antonucci in the pooled points redemption method taught in Owens; the claimed invention is merely a combination of old elements, and in the combination each element merely performs the same function as it does separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding Claims 11, 27, 28, and 32, Owens does not expressly teach, but Antonucci does teach the monetization of the reward comprises: 
assessing a reward account through the POS device corresponding to the customer in the sale transaction (see “consumer may utilize a code key to facilitate access to the consumer’s own loyalty dollars” and “[w]hen a consumer presents a consumer ID to a merchant at the time of purchasing an item from the merchant, the consumer ID is transmitted to incentive engine because the consumer ID includes, for example, certain digits which cause the POS terminal to suitably access, communicate and transmit information with incentive engine” in ¶ 0067); 
determining a value of the reward associated with the sale transaction according to monetization criteria (see "[a]fter receiving the consumer ID, purchase data and/or any other data from the transaction file, the consumer may earn additional loyalty points” and “[w]ith respect to earning additional loyalty points, incentive engine compares the data to promotion rules associated with the particular merchant or groups of merchants in promotion rules database and/or to the consumer purchase records in computer purchase record database" in ¶ 0070); 
modifying a balance of the reward account according to the value of the reward (see “[i]f the data satisfies the requirements set forth in a promotion rule, incentive engine updates the consumer account balance database with the applicable loyalty points” in ¶ 0071); and 
wherein the monetization of the reward comprises monetizing up to the balance of the reward account according to the monetizing criteria (see “[a]fter loyalty points are allocated to the consumer, the consumer may redeem the loyalty points for rewards, prizes” in ¶ 0071), wherein, 
if the customer does not have a pre-existing reward account, a reward account for the customer is set up through the POS device (see “if the consumer ID does not match an existing consumer ID, the system may . . . automatically establish a new consumer account database within consumer account database” in ¶ 0068).
It would have been obvious to one of ordinary skilled in the art at the time of invention to utilize the method of adding points and utilizing points as taught in Antonucci in the method of processing a reward at a POS as taught in Owens; the claimed invention is merely a combination of old elements, and in the combination each element merely performs the same function as it does separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding Claim 12, Owens teaches the reward account is associated with identifying information of the customer (see “a number of different types of unique identifiers may be used to identify participating cardholders" and "cardholder's social security number, tax identifier, telephone number, or other information may be used, so long as the identifier may reliably be used to uniquely identify each cardholder participating in a pooled rewards program" in ¶ 0036).
Regarding Claim 13, Owens teaches the identifying information is at least one of a name, a telephone number, an address, and an email address of the customer (see “a number of different types of unique identifiers may be used to identify participating cardholders" and "cardholder's social security number, tax identifier, telephone number, or other information may be used, so long as the identifier may reliably be used to uniquely identify each cardholder participating in a pooled rewards program" in ¶ 0036).
Regarding Claim 14, Owens teaches the reward account is hosted within the specified network (see “a pooled rewards system in communication with authorization systems and a pooled rewards database” in ¶ 0030 and item 114 in figure 1).
Regarding Claim 15, Owens teaches the reward account is hosted within the merchant system (see "merchant rewards data sources" in ¶ 0030 and items 118a-n in figure 1).
Regarding Claims 16 and 33, Owens teaches the monetization criteria resides within the specified network and the POS device assesses the monetization criteria when processing the reward (see “[p]ooled rewards database also stores data from one or more merchant rewards programs, including, for example, reward point conversion data that is used to convert between a merchant's reward point and a pooled reward point" in ¶ 0030 and “when the cardholder uses her BigBank payment cad to purchase items at the coffee chain, the reward points she earns from the coffee chain are communicated . . . to a pooled rewards system” and “pooled rewards system performs a reward point conversion to convert the coffee chain reward points into pooled reward points (or dollar equivalent)" in ¶ 0026).
Regarding Claim 17, Owens teaches the monetization criteria resides within the merchant system and the POS device assesses the monetization criteria when processing the reward (see “[p]ooled rewards database also stores data from one or more merchant rewards programs, including, for example, reward point conversion data that is used to convert between a merchant's reward point and a pooled reward point" in ¶ 0030 and “when the cardholder uses her BigBank payment cad to purchase items at the coffee chain, the reward points she earns from the coffee chain are communicated . . . to a pooled rewards system” and “pooled rewards system performs a reward point conversion to convert the coffee chain reward points into pooled reward points (or dollar equivalent)" in ¶ 0026; conversion criteria resides both on merchant systems and network systems).
Regarding Claims 18 and 34, Owens teaches the monetization criteria is the same for all merchant systems within the specified network (see “each merchant reward program may specify a conversion rule to convert the value of each merchant reward program point" in ¶ 0038; all merchants may specify the same rules/criteria).
Regarding Claims 19 and 35, Owens teaches the monetization criteria is different for at least one merchant system within the specified network (see “each merchant reward program may specify a conversion rule to convert the value of each merchant reward program point" in ¶ 0038; each merchant has the ability to specify different rules/criteria).
Regarding Claim 20, Owens teaches the reward account is managed by a third party also in charge of managing the specified network (see “pooled reward system (such as the pooled rewards system 116 in FIG. 1) processes the batch data . . . batch data also includes merchant rewards data from the merchant” in ¶ 0066 and item 116 in FIG. 1; in some embodiments, the rewards system is separate from the merchant systems and receives data from the merchant systems; it can be inferred that the rewards system is operated by a third party other than the merchants).
Regarding Claim 21, Owens teaches the customer has online access to the reward account (see “a Web site accessible by the cardholder may provide the cardholder with access to the updated pooled reward point balance and the updated merchant reward program point balance” in ¶ 0044).
Regarding Claim 22, Owens teaches the cash-card is associated with the reward account (see “term ’payment card’ will be used to refer to a payment device such as a . . . stored value card” in ¶ 0022 and “pooled rewards database which includes a database or table of payment card holders who are participants in rewards programs” in ¶ 0052 and “[c]ardholders do not need to carry multiple rewards cards – they are all consolidated in a database keyed by the cardholder’s payment card" in ¶ 0071).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEREDITH A LONG whose telephone number is (571)272-3196.  The examiner can normally be reached on Mon - Fri 9:30 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MEREDITH A LONG/Primary Examiner, Art Unit 3688